                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANE DOE,                                         Case No. 19-cv-04923-SI
                                   8                   Plaintiff,
                                                                                           JUDGMENT
                                   9             v.

                                  10     TIMOTHY WHITE, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has dismissed the complaint on the ground that defendants are entitled to qualified
                                  14   immunity. Judgment is hereby entered against plaintiff and in favor of defendants.
                                  15

                                  16          IT IS SO ORDERED AND ADJUDGED.
                                  17

                                  18   Dated: February 24, 2020                     ______________________________________
                                                                                      SUSAN ILLSTON
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
